          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

TAMARA CLEMONS, as Administratrix of the
Estate of Evan Haggins Jr., Individually, and as
Next of Friend of J aquice Clemons;
and EVAN HAGGINS SR.                                    PLAINTIFFS

v.                     No. 3:18-cv-00152-DPM

DAVID W. MARTIN, Individually; and
WHITESTONE TRANSPORTATION, LLC                       DEFENDANTS

                            JUDGMENT
     The amended complaint is dismissed with prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
